Exhibit 10.2

Execution Version

AMENDMENT NO. 1 TO AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

THIS AMENDMENT NO. 1 TO AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT is dated
as of March 16, 2016 (this “Amendment”), and is by and between CITIBANK, N.A.,
in its capacity as Administrative Agent under the Credit Agreement referred to
below, and WCI COMMUNITIES, INC., as Borrower thereunder.

W I T N E S S E T H:

WHEREAS, reference is made to that certain Amended and Restated Credit
Agreement, dated as of February 9, 2016, by and among the Borrower, the
Administrative Agent and the Lenders thereunder (the “Credit Agreement”;
capitalized terms used in this Amendment are used as defined in the Credit
Agreement);

WHEREAS, pursuant to the definition of “Stonegate Agreement” in the Credit
Agreement, any reference to the Stonegate Agreement in the Credit Agreement
shall mean the revolving credit facility under such Stonegate Agreement as
“increased from time to time”;

WHEREAS, the Borrower is seeking to increase the obligations under the Stonegate
Agreement as permitted under the Credit Agreement;

WHEREAS, the obligations under the Stonegate Agreement are secured by Liens on
certain Property of the Borrower and its Restricted Subsidiaries;

WHEREAS, Section 6.7(a) of the Credit Agreement permits Liens securing the
obligations arising under the Stonegate Agreement, but also includes a proviso
in such subsection which provides that the obligations secured by such Liens may
not be increased;

WHEREAS, the Administrative Agent and the Borrower have jointly identified the
following as creating an inconsistency in the Credit Agreement: (i) the Borrower
being permitted to increase the obligations under the Stonegate Agreement
pursuant to the definition thereof, (ii) the Liens securing the obligations
arising under the Stonegate Agreement being permitted under Section 6.7(a) of
the Credit Agreement and (iii) the restriction on increasing the obligations
under the Stonegate Agreement imposed by the proviso to Section 6.7(a) of the
Credit Agreement;

WHEREAS, the fourth paragraph of Section 11.2 of the Credit Agreement provides
that, notwithstanding anything to contrary contained in such Section 11.2, if
the Administrative Agent and the Borrower shall have jointly identified an
obvious error, defect, ambiguity or inconsistency or any error or omission of a
technical, administrative or immaterial nature in any provision of any Loan
Document, then the Administrative Agent and the Borrower shall be permitted to
amend such provision in order to correct the same, and such amendment shall
become effective without any further action or consent of any other party to any
Loan Document if the same is not objected to in writing by the Required Banks
within five Business Days following their receipt of notice thereof;

WHEREAS, the Administrative Agent and the Borrower, in reliance on the fourth
paragraph of Section 11.2 of the Credit Agreement, intend to correct such
inconsistency pursuant to an amendment to Section 6.7(a) of the Credit Agreement
to permit the obligations secured by the Liens arising under the Stonegate
Agreement to be increased;

 

1



--------------------------------------------------------------------------------

NOW THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties hereto agree as follows:

Section 6.7(a) of the Credit Agreement is hereby amended by deleting in its
entirety the proviso thereto and replacing such proviso with the following:

“; provided that, subject to the following proviso, the obligations secured by
such Liens and Contractual Obligations are not increased and that no such Lien
or Contractual Obligation extends to any Property of the Borrower or any
Restricted Subsidiary other than the Property subject to such Lien or
Contractual Obligation on the Original Closing Date; provided, further, that the
foregoing restriction shall not apply to an increase in the obligations secured
by the Liens arising under the Stonegate Agreement, which obligations are
permitted to be increased hereunder, so long as no such Lien extends to any
Property of the Borrower or any Restricted Subsidiary other than the Property
subject to such Lien on the Original Closing Date;”

The provisions of Section 11.7, Section 11.12 and Section 11.18 of the Credit
Agreement shall apply to this Amendment mutatis mutandis.

Except as expressly amended hereby, the provisions of the Credit Agreement, as
amended, are and shall remain in full force and effect. The execution, delivery
and effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of any Bank or the Administrative Agent under any of the Loan
Documents, except as otherwise provided for herein.

This Amendment shall become effective if it is not objected to in writing by the
Required Banks within five Business Days following the Banks’ receipt of notice
hereof (such date being referred to herein as the “Amendment Effective Date”).

On and after the Amendment Effective Date, (i) each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”, or words of like
import, and each reference to the “Credit Agreement” in any other Loan Document
shall be deemed a reference to the Credit Agreement as amended by this Amendment
and (ii) this Amendment shall constitute a Loan Document for all purposes of the
Credit Agreement and all of the other Loan Documents.

THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK.

[Signature pages follow]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

WCI COMMUNITIES, INC., as Borrower By:  

/s/ Russell Devendorf

  Name: Russell Devendorf   Title: Chief Financial Officer CITIBANK, N.A., as
Administrative Agent By:  

/s/ Michael Vondriska

  Name: Michael Vondriska   Title: Vice President